Name: Commission Regulation (EC) No 319/94 of 7 February 1994 providing for the determination and the administration of the variable component for certain goods originating in Poland, Hungary, Romania, the Czech Republic and the Slovak Republic resulting from the processing of agricultural products referred to in the Annexes of Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: prices;  Europe;  tariff policy
 Date Published: nan

 12. 2. 94 Official Journal of the European Communities No L 41 /21 COMMISSION REGULATION (EC) No 319/94 of 7 February 1994 providing for the determination and the administration of the variable component for certain goods originating in Poland, Hungary, Romania, the Czech Republic and the Slovak Republic resulting from the processing of agricultural products referred to in the Annexes of Regulation (EC) No 3448/93 ticular for a levy reduction applicable to milk powder and butter and to barley ; whereas in consequence reductions in the variable components are provided for certain goods referred to in Table I of the Annex to the said Protocol within the limit of quotas fixed in Article 1 to Council Regulation (EC) No 3 1 5/94 (6) ; Whereas Protocol 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Slovak Republic, of the other part Q, on trade and related matters provides that account shall be taken of the measures adopted pursuant to Article 14 of the Interim Agreement ; whereas the said measures provide in par ­ ticular for a levy reduction applicable to milk powder and butter and to barley ; whereas in consequence reductions in the variable components are provided for certain goods referred to in Table I of the Annex to the said Protocol within the limit of quotas fixed in Article 1 to whereas Council Regulation (EC) No 316/94 (8); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993, laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular the second paragraph of Article 7, Whereas Protocol 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part (2), on trade and related matters provides for reductions in the variable components for certain goods referred to in Annex II to the said Protocol within the limit of quotas fixed in Annex I to the same Protocol ; Whereas Protocol 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (3), on trade and related matters provides for reductions in the variable components for certain goods referred to in Annex II to the said Protocol within the limit of quotas fixed in Annex I to the same Protocol ; Whereas Protocol 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Romania, of the other part (4), on trade and related matters provides for reductions in the variable components for certain goods referred to in Annex A to the said Protocol within the limit of quotas fixed in Annex B to the same Protocol ; Whereas Protocol 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech Republic, of the other part (% on trade and related matters provides that account shall be taken of the measures adopted pursuant to Article 14 of the Interim Agreement ; whereas the said measures provide in par ­ Whereas the decision for the opening of Community quotas should be taken by the Community, in the execu ­ tion of its international obligations, in the case of the goods listed in Annexes I , II , III, IV and V to this Regula ­ tion ; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the charges laid down for the quotas are applied to all imports of the goods in ques ­ tion into all Member States until the quotas are exhausted ; whereas, to ensure the efficient common administration of these quotas, there are no obstacles to authorizing the Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these tariff measures may be carried out by any one of its members : (') OJ No L 318, 20 . 12. 1993, p. 18 . (2) OJ No L 114, 30 . 4 . 1992, p. 2. (3) OJ No L 116, 30 . 4. 1992, p. 2. (4) OJ No L 81 , 2. 4. 1993, p. 2. O OJ No L 115, 30 . 4. 1992, p. 2. (6) See page 12 of this Official Journal , o OJ No L 115, 30. 4. 1992, p. 2. (8) See page 15 of this Official Journal . No L 41 /22 Official Journal of the European Communities 12. 2 . 94 ance with Article 13 (2) of Regulation (EC) No 3448/93. Whereas the measures laid down by the present Regula ­ tion conform to the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION : Article 3 The variable components to be applied to those goods which are mentioned in the Annex to Regulation (EC) No 3448/93 but not mentioned in, respectively, Annexes I , II, III, IV and V to this Regulation, and to those goods which are mentioned in the said Annexes in amounts exceeding the quotas laid down in them, shall be those which are established by direct application of Article 3 of Regulation (EC) No 3448/93 .Article 1 1 . From 1 January to 31 December 1994, goods ori ­ ginating in Poland, Hungary, Romania, the Czech Repu ­ blic and the Slovak Republic which are listed in Annexes 1, II, III , IV and V to this Regulation shall be subject to a reduced variable component determined in accordance with Article 2, within the limits of the quotas and under the conditions set out in those Annexes . 2. For the purposes of this Regulation, 'originating goods' means goods meeting the conditions established by Protocol 4 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Commun ­ ity, of the one part, and respectively whereas Poland, Hungary, Romania, the Czech Republic and the Slovak Republic, of the other part. Article 4 1 . The tariff quota referred to in Article 1 shall be administered by the Commission, which may take all appropriate measures in order to ensure efficient adminis ­ tration thereof. 2 . Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs author ­ ities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its re ­ quirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawing shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible. 4 . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis. The Commission shall inform the Member States of the drawings made . Article 2 The reduced variable components applicable from 1 January to 31 December 1994 shall be calculated as follows : (a) the difference, established in accordance with Article 3 (2) of Regulation (EC) No 3448/93 between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 30 % except for Romania which shall be reduced by 20 % ; however, the differences estab ­ lished, for common wheat, as far as Hungary is concerned, for the basic products falling within Chapter 4 of the combined nomenclature, as far as Poland, the Czech Republic and the Slovak Republic are concerned, and for barley, as far as the Czech and Slovak Republics are concerned, shall be reduced by 60 % . The differences established, for common wheat, as far as Romania is concerned, shall be reduced by 40 % : Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. (b) the amounts thus obtained shall apply to the quanti ­ ties of basic products considered to have been used in the manufacture of the goods concerned in accord ­ No L 41 /2312. 2. 94 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Commission Martin BANGEMANN Member of the Commission No L 41 /24 Official Journal of the European Communities 12. 2. 94 ANNEX I Poland Order No CN code Description (ECU) Preference 09.5401 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other 13 MOBR fermented or acidified milk and cream, whether or not concen ­ trated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or contained added fruit or cocoa to 0403 10 99 0403 90 71  Other, flavoured or containing added fruit or cocoa to 0403 90 99 09.5403 ex 1704 Sugar confectionery (including white chocolate), not containing 3 570 MOBR cocoa : 1704 10  Chewing gum, whether or not sugar-coated 1704 90 30  White chocolate 1704 90 55  Throat pastilles and cough drops 09.5405 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding 310 MOBR stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 09.5407 1903 Tapioca and substitutes therefor, prepared from starch in the 34 MOBR form of flakes, grains, pearls, sittings or similar forms 09.5409 2001 90 40 Yams, sweet potatoes and similar edible parts of plants contai- 21 MOBR 2008 99 91 ning 5 % or more by weight of starch, prepared or preserved by vinegar or aceite acid or otherwise prepared or preserved, not containing added sugar or added spirit 2004 10 92 Potatoes in the form or flour, meal or flakes, prepared or 2005 20 10 preserved otherwise than by vinegar or acetic acid 09.5411 2101 10 99 Preparations with a basis of extracts, essences and concentrates 13 MOBR of coffee or with a basis of coffee, other that, those of CN code 2101 10 91 2101 20 90 Extracts, essences and concentrates of tea or mate and prepara ­ tions with a basis of these extracts, or with a basis of tea or mate, other than those of CN code 2101 20 10 09.5413 2101 30 19 Roasted coffee substitutes excluding roasted chicory 260 MOBR 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 09.5415 2106 90 10 Cheese fondues 470 MOBR 12. 2. 94 Official Journal of the European Communities No L 41 /25 ANNEX II HUNGARY Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 0 + MOBR 0 + MOBR 0 3.3 0 + MOBR MAX 23 0 + MOBR MAX 18 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 4.4 3,2 3,6 39.5209 0710 40 5 850 0711 90 30 09.521 1 1519 12 00 350 1519 20 00 09.5213 1704 10 11 2 930 1704 10 19 1704 10 91    Pastes, including marzipan, in immediate packing of a net content of 1 kg or more : 1704 10 99 Sugar fondant : 1704 90 30 1704 90 51*11      Containing less than 70% by weight (including invert sugar expressed as sucrose) 1704 90 51*19 _____ Containing 70% or more by weight (including invert sugar expressed as sucrose) 1704 90 51*90 Other 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 Other : 1704 90 99*10      Containing less than 70% by weight (including invert sugar expressed as sucrose) 1704 90 99*90 _____ Containing 70 % or more by weight (including invert sugar expressed as sucrose) )9.5215 1803 660 )9.5217 1804 00 00 1 060 )9.5219 1805 00 00 30 )9.5221 Chocolate and other food preparations containing cocoa : 1 460  cocoa powder, containing added sugar or other sweete ­ ning matter :   Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : No L 41 /26 Official Journal of the European Communities 12. 2. 94 Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5221 1806 10 10*11 Not otherwise sweetened than by the addition (cont) of sucrose 180610 10*19 Other Other : 1806 10 10*91 Not otherwise sweetened than by the addition of sucrose 1806 10 10*99 Other Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : 1806 10 30*10    Not otherwise sweetened than by the addition of sucrose 1806 1030*90 Other   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : 1806 10 90*10    Not otherwise sweetened than by the addition of sucrose 1806 10 90*90 Other 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80*10 1806 20 80*90 1806 20 95*10 1806 20 95*90 1806 31 1806 32 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50  Other :   Spreads containing cocoa : 1806 90 60*10    In immediate packings of a net capacity of 1 kg or less 1806 90 60*90 Other : 1806 90 70     Other : 1 806 90 90 * 1 1 _____ Containing less than 70 % by weight of 1806 90 90*91 sucrose 1806 90 90*19 1806 90 90*99 0 4 0 + MOBR 0 + MOBR 0 + MOBR 0 + MOBR 0 + MOBR 0 + MOBR 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR 0 + MOBR MAX 27 + AD S/Z 0 + MOB MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOB MAX 27 + AD S/Z Official Journal of the European Communities No L 41 /2712. 2. 94 Description (Extracts of CN codes) Quota volume (tonnes) Duty to be appliedOrderNo CN code 09.5223 1901 10 10 13 0 + MOBR 09.5225 1901 20 720 0 + MOBR 09.5227 1901 90 11 Other 1 390 0 + MOBR 1901 90 19 Other : Preparations based on flour of leguminous vege ­ tables in the form of sun-died discs of dough, known as 'papad' : 1901 90 90*12 Containing cocoa : 0 + MOBR _____ Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*14 Other 0 + MOBR     Other : 1901 90 90*16 Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*18 Other 0 + MOBR    Crushed maize, grains, pressure cooked in water, containing a salt, intended for use as interme ­ diary products in the manufacture of cornflakes and similar preparations :     Containing cocoa : 1901 90 90*21 Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 90 90*23      Other 0 + MOBR    Other : 1901 90 90*27     Whether or not containing less than 1,5% 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*29 Other 0 + MOBR    Preparations for dietetic or culinary purposes :     Containing cocoa : 1901 90 90*61 Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 90 90*63 Other 0 -I- MOBR Other : 1901 9090*65      Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than I 75 % by weight 12. 2. 94No L 41 /28 Official Journal of the European Communities Duty to be appliedOrderNo CN code Description (Extracts of CN codes) Quota volume (tonnes) 09.5227 1901 9090*67 Other 0 + MOBR (cont) 1901 90 90*71 0 + MOBR to 1901 90 90*77 1901 9090*93 Containing cocoa : 0 + MOBR Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 90 90*95 Other 0 + MOBR 1901 90 90*97 Other : Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*99 Other : Tapioca and substitutes therefor prepared from starch, in 0 + MOBR the form of flakes, grains, pearls, siftings or in similar forms 09.5228 1902 11 310 0 + MOBR 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 09.5229 1903 00 00*10  Tapioca and sago substitutes from potato starches 34 0 + MOBR 1903 00 00*90 - Other 09.5231 1904 10 110 0 + MOBR 1904 90 10 0 + MOBR 1904 90 90 0 + MOBR 09.5233 1905 10 1 020 0 + MOBR MAX 24 + AD F/M 1905 20 0 + MOBR 1905 30 11 o + MOBR MAX 35 + AD S/Z 1905 30 19 0 + MOBR 1905 30 30 MAX 30 + AD S/Z 1905 30 51 1905 30 59 1905 30 91 1905 30 99 o + MOBR MAX 35 + AD F/M 1905 40 0 + MOBR 1905 90 10 0 + MOBR MAX 20 + AD F/M 1905 90 20 0 + MOBR 1905 90 30 1905 90 40 0 + MOBR 1905 90 45 MAX 30 + AD F/M 1905 90 55 1905 90 60 0 4- MOBR MAX 35 + AD F/M 1905 90 90 0 + MOBR MAX 30 + AD F/M 12. 2 . 94 Official Journal of the European Communities No L 41 /29 Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5235 2001 90 30 10 280 0 + MOBR 2004 90 10 2005 80 09.5237 2101 10 99  Extracts, essences and concentrates of tea or mate, and 13 preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate : 0 + MOBR   Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins , 5 % sucrose or isoglucose, 5 % glucose or starch : 2101 20 10*10    Preparations with a basis of tea or mate 0 2101 20 10*90 Other 4,4 2101 20 90 0 + MOBR 09.5239 2101 30 11 570 7,7 2101 30 19 0 + MOBR 2101 30 91 8,6 2101 30 99 0 + MOBR 09.5241  Soya sauce : 2 330 2103 10 00*10   With a vegetable oil basis 44 2103 10 00*90 Other 4,4  Tomato ketchup and other tomato sauces : 2103 20 00*10   Sauces with a basis of tomato puree 6 2103 20 00*90 Other 7 2103 30 90 - Other : 6 5    Containing tomato : 2103 90 90*11     With a vegetable oil basis 5,9 2103 90 90*19 Other 59    Other : 2103 90 90*91    _ With a vegetable oil basis 5,9 2103 90 90*99 Other 5 39.5243 2104 10 00*10  Soups and broths and preparations therefor : 660 7 2104 1000*90   Containing tomato 7 2104 20   Other 86 J9.5245 2105 55 0 + MOBR MAX 27 + AD S/Z )9.5247 2106 10 10 160 8,2 2106 1090 0 + MOBR No L 41 /30 Official Journal of the European Communities 12. 2. 94 Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5249 2106 90 10 1 000 0 + MOBR Other : Containing no milkfats, milk proteins, sucrose, MAX 25 isoglucose, glucose or starch or containing less Ecu/ 100 kg/net than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch : 2106 90 91*10 Hydrolysates of proteins, autolysates of yeast 4,4 2106 90 91 ' 90 Other Food preparations consisting of natural honey 4,4 enriched with royal jelly : 2106 90 99*12      Containing less than 70% by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose) 2106 90 99*14 Containing 70% or more by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose)  Other :      Containing 26 % or more by weight of milkfat : In immediate packings of a net capacity of 1 kg or less : 2106 90 99*22 Containing less than 70% by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*24        Containing 70 % or more by weight 0 + MOBR of sucrose (including invert sugar expressed as sucrose)       Other : 2106 90 99*30 Containing less than 70% by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*32   Containing 70 % or more by weight 0 + MOB of sucrose including invert sugar expressed as sucrose)      Other : 2106 90 99*92       Containing less than 70 % by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose) 2106 90 99*94 Containing 70 % or more by weight of 0 + MOB sucrose (including invert sugar expressed as sucrose) 12. 2. 94 Official Journal of the European Communities No L 41 /31 Order No CN code Description (Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5251 2202 10 00 2202 90 10*10 - Other : 1 630 0   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 : containing sugar (sucrose or invert sugar) 4,4 2202 90 91 O + MOBR 2202 90 95 2202 90 99 09.5253 2203 1 320 7 09.5255 2205 10 10 380 6,8 Ecu/hi 2205 10 90 0,6 Ecu/% vol/hl + 4 Ecu/hi 2205 90 10 5,6 Ecu/hi 2205 90 90 0,6 Ecu/% vol/hl No L 41 /32 Official Journal of the European Communities 12. 2. 94 ANNEX III ROMANIA Quotas (tonnes) Order No CN Code Description Preference 09.5431 1704 Sugar confectionery (including white chocolate), not contai- 1 320 MOBR ning cocoa ; excluding liquirice extract containing more than 10 % weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 (') 09.5433 1806 Chocolate and other food preparations containing cocoa (') 715 MOBR 09.5435 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding 314 MOBR stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30 ; couscous, whether or not prepared 09.5437 1904 Prepared food obtained by the swelling or roasting of cereals 198 MOBR products (for example, corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 09.5439 1905 Bread, pastry, cakes, biscuits and other baker's wares, whether 935 MOBR or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 09.5441 2101 30 Roasted chicory and other roasted coffee substitutes, and 110 MOBR extracts, essences and concentrates thereof 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences and concentrates of roasted coffee substi ­ tutes excluding those of roasted chicory 09.5443 2105 Ice-cream and other edible ice , whether or not containing 77 MOBR cocoa 09.5445 ex 2106 Food preparations not elsewhere specified or included other 660 MOBR than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups (') 09.5447 2202 Waters, including mineral waters and aerated, waters, contai- 1 1 MOBR ning added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of CN code 2209 2209 90 91 Non-alcoholic beverages, not including fruit or vegetable 2202 90 95 juices of CN code 2009, containing products of CN codes 2202 90 99 0401 to 0404 or obtained from products of CN codes 0401 to 0404 products (') Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 70, 1806 20 80, 1806 20 95, 1806 90 90 and 2106 90 99 containing 70% or more by weight of sucrose (including invert sugar expressed as sucrose). 12. 2. 94 Official Journal of the European Communities No L 41 /33 ANNEX IV CZECH REPUBLIC Order No CN code Description Quota (ECU) Preference 09.5417 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and 3 140 800 MOBR other fermented of acidified milk and cream, whether or not concentrated or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit, nuts or to cocoa 0403 10 99 0403 90 71  Other, flavoured or containing added freuit, nuts or cocoa to 0403 90 99 ex 1517 Margarinea ; edible mixture or preparations of animal or vegetable fats or oils or of fractions of differents fats or oils of this chapter, other than edible fats or oils or their fractions of CN code 1516 : 1517 10 10  Margarine, excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10  Other, containing more than 10% but not more than 1 5 % weight of milk fats ex 1 704 Sugar confectionery (including white chocolate), not contai ­ ning cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract ; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not else ­ where specified or included ; food preparations of goods of CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1 902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, stiftings or similar forms 1 904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes biscuits and other bakers' wares, whether or not containing cocoa communion wafers, empty cachets of a kind suitable for pharmaceutical use , sealing wafes , rice paper and similar products 2101 10 99 Preparations with a basis of extracts, essences and concen ­ trates of coffee or with a basis of coffee , other than those of CN codes 2101 10 91 No L 41 /34 Official Journal of the European Communities 12. 2 . 94 Order No CN code Description Quota (ECU) Preference 09.5417 2101 20 90 Extracts, essences and concentrates of tea or mate and prepa ­ (cont 'd) rations with a basis of these extracts, or with a basis of tea or mate, other than of CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts essences and concentrates of roasted coffee substi ­ tutes excluding those of roasted chicory 2102 10 31 Bakers yeast 2102 10 39 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 21061010 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 Non-alcoholic beverages not including fruit or vegetable 2202 90 95 juices of CN code 2009 containing products of CN codes 2202 90 99 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 12. 2. 94 Official Journal of the European Communities No L 41 /35 ANNEX V SLOVAK REPUBLIC Order No CN code Description Quota (ECU) Preference 09.5417 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and 1 570 400 MOBR other fermented of acidified milk and cream, whether or not concentrated or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit, nuts or to cocoa 0403 10 99 0403 90 71  Other, flavoured or containing added fruit, nuts or cocoa to 0403 90 99 ex 1517 Margarine ; edible mixture or preparations of animal or vege ­ table fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of CN code 1516 : 1517 10 10  Margarine , excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10  Other, containing more than 10% but not more than 15 % weight of milk fats ex 1 704 Sugar confectionery (including white chocolate), not contain ­ ing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract ; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not else ­ where specified or included ; food preparations of goods of CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1 902 20 30, couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, stiftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes biscuits and other bakers' wares, whether or not containing cocoa communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2101 10 99 Preparations with a basis of extracts, essences and concen ­ trates of coffee or with a basis of coffee , other than those of CN codes 2101 10 91 No L 41 /36 Official Journal of the European Communities 12. 2. 94 Order No CN code Description Quota (ECU) Preference 09.5417 2101 20 90 Extracts, essences and concentrates of tea or mate and pre ­ (cont 'd) parations with a basis of these extracts, or with a basis of tea or mate, other than of CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts essences and concentrates of roasted coffee sub ­ stitutes excluding those of roasted chicory 2102 10 31 Bakers' yeast 2102 10 39 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 Non-alcoholic beverages not including fruit or vegetable 2202 90 95 juices of CN code 2009 containing products of CN codes 2202 90 99 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404